Attachment C

REGISTRATION RIGHTS AGREEMENT

 

This is a Registration Rights Agreement (“Agreement”) dated as of October 26,
2007, by and among Almost Family, Inc., a Delaware corporation (“Company”), and
Quality of Life Holdings, Inc., a Florida corporation ("Holder").

Recitals

A.      Holder holds shares of Company’s Common Stock issued pursuant to an
Asset Purchase Agreement (the “Purchase Agreement”) dated October 23, 2007,
among Almost Family, Inc., Caretenders Visiting Services of Hernando, LLC,
Caretenders Visiting Services of Pinellas County, LLC, Mederi Caretenders VS of
Tampa, LLC, Quality of Life Holdings, Inc., Quality of Life Home Health
Services, Inc., Quality of Life Home Health Services of Hillsborough, Inc.,
Quality of Life Homecare of Hernando, Inc., Michael Moses, James Heenan and
Rosalind M. Heenan; and

 

B.        Pursuant to the Purchase Agreement, Company covenanted to grant Holder
certain piggyback registration rights

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

1. Definitions. For purposes of this Agreement:

1.1       "Affiliate” means, with respect to any specified Person, any other
Person who or which, directly or indirectly, controls, is controlled by, or is
under common control with such specified Person, including without limitation
any partner, officer, director, manager, shareholder or employee of such Person.

1.2       “Common Stock” means shares of Company’s common stock, par value $0.10
per share.

1.3       “Damages” means any loss, claim, damage, or liability (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act, or other federal or state law, insofar as such loss, claim,
damage, or liability (or any action in respect thereof) arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement of Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by any other
party hereto of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation promulgated under the Securities Act, the Exchange
Act, or any state securities law.

1.4       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

.4



1.5.      “Excluded Registration” means a registration relating either to the
sale of securities to employees of Company pursuant to a stock option, stock
purchase, or similar plan or to an SEC Rule 145 transaction; a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered.

 

1.6

“GAAP” means generally accepted accounting principles in the United States.

1.7       “Health Management Registrable Securities” means the shares of Common
Stock subject to registration in accordance with the Registration Rights
Agreement dated as of December 3, 2006 between Company and Health Management
Consultants, Inc.

1.8       “Holder” means Qualify of Life Holdings, Inc. and any transferee
holding Registrable Securities in accordance with paragraph 2.10.

1.9       “Immediate Family Member” means a child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

1.10     “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

1.11     “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.

1.12     “Registrable Securities” means (i) Common Stock issued pursuant to
paragraph 2.1(a) of the Purchase Agreement and (ii) any Common Stock issued as
(or issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of, the shares referenced in clause (i) above;
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the rights under paragraph 2 are not assigned or any
shares for which registration rights have terminated pursuant to paragraph 2.11.

1.13     “Registrable Securities then outstanding” means the number of shares
determined by adding Common Stock outstanding and Common Stock issuable pursuant
to then exercisable or convertible securities that are Registrable Securities.

1.14     “Restricted Securities” means the securities of Company required to
bear the legend set forth in paragraph 2.10(b).

 

1.15

“SEC” means the Securities and Exchange Commission.



1.16     “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.

1.17     “SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under the
Securities Act.

1.18     “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.

1.19     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.20     “Selling Expenses” means all underwriting discounts, selling
commissions, stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except as may
be provided in paragraph 2.5.

 

2.

Registration Rights. Company covenants and agrees as follows:

2.1       Company Registration. If Company proposes to register (including, for
this purpose, a registration effected by Company for stockholders other than
Holder) any of its stock or other securities under the Securities Act in
connection with the public offering of such securities solely for cash (other
than an Excluded Registration), Company shall, at such time, promptly give each
Holder notice of such registration. Upon the written request of each Holder
given within twenty (20) days after such notice is given by Company, Company
shall, subject to the provisions of paragraph 2.1, cause to be registered all of
the Registrable Securities that each such Holder has requested to be included in
such registration. Company shall have the absolute right in its sole discretion
to postpone, terminate or withdraw any registration initiated by it under this
paragraph 2.1, whether or not any Holder has elected to include Registrable
Securities in such registration. Upon delivery of a written request that
Registrable Securities be included in a registration, Holder may not thereafter
elect to withdraw therefrom without the written consent of Company. The expenses
of such withdrawn registration shall be borne by Company in accordance with
paragraph 2.5. Notwithstanding anything in this Agreement to the contrary, (i)
to the extent Registrable Securities are included in a registration statement to
be offered on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act, no Holder may actually sell any Registrable Securities unless
Company is also concurrently selling shares of Common Stock pursuant to such
registration statement, and (ii) Holder may include its Registrable Securities
in any registration statement only to the extent that the inclusion of such
securities will not reduce the number of the Health Management Registrable
Securities that may be included in such registration.

2.2       Underwriting Requirements. In connection with any offering involving
an underwriting of shares of Company’s capital stock pursuant to paragraph 2.1,
Company shall not be required to include any of Holder’s Registrable Securities
in such underwriting unless Holder accepts the terms of the underwriting as
agreed upon between Company and its underwriters, and then only in such quantity
as the underwriters in their sole discretion determine will not jeopardize the
success of the offering by Company. If the total number of securities, including
Registrable Securities, requested by stockholders to be included in such
offering exceeds the



number of securities to be sold (other than by Company) that the underwriters in
their reasonable discretion determine is compatible with the success of the
offering, then Company shall be required to include in the offering only that
number of such securities, including Registrable Securities, which the
underwriters and Company in their sole discretion determine will not jeopardize
the success of the offering. If the number of securities to be sold in the
registration is so limited, the number of shares that are entitled to be
included in the registration will be allocated in the following priority: (i)
first, securities to be sold by Company, (ii) second, securities to be sold
which are Health Management Registrable Securities, and (iii) third, securities
to be sold which are Registrable Securities and all other securities with
registration rights pari passu with Registrable Securities (“Third Category”).
If the underwriters determine that less than all of the securities in Third
Category requested to be registered can be included in such offering, then
Registrable Securities that are included in such offering shall be apportioned
pro rata among the selling holders based on the number of shares held on the
date of Company’s notice of registration in accordance with paragraph 2.1 by all
Third Category selling holders or in such other proportions as shall mutually be
agreed to by all such selling holders. For purposes of the provision in this
paragraph 2.2 concerning apportionment, for any selling stockholder that is a
partnership, limited liability company, or corporation, the partners, retired
partners, members, retired members, stockholders, and Affiliates of such holder,
or the estates and Immediate Family Members of any such partners, retired
partners, members, retired members, stockholders and Affiliates, and any trusts
for the benefit of any of the foregoing Persons, shall be deemed to be a single
“selling holder,” and any pro rata reduction with respect to such “selling
holder” shall be based upon the aggregate number of shares owned by all Persons
included in such “selling holder,” as defined in this sentence.

2.3       Obligations of Company. Whenever required under this paragraph 2 to
effect the registration of any Registrable Securities, Company shall, as
expeditiously as reasonably possible:

(a)       prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its commercially reasonable efforts to cause
such registration statement to become and remain effective upon Company’s
determination in its sole discretion;

(b)       prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

(c)       furnish to the selling Holder such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as Holder may reasonably request in order to facilitate its
disposition of their Registrable Securities;

(d)       use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holder; provided that Company shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;



(e)       in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering;

(f)        use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by Company are then listed;

(g)       promptly make available for inspection by the selling Holder, any
managing underwriter participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holder, all financial and
other records, pertinent corporate documents, and properties of Company, and
cause Company’s officers, directors, employees, and independent accountants to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent in connection with any such registration
statement;

(h)       notify each selling Holder, promptly after Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

(i)        after such registration statement becomes effective, notify each
selling Holder of any request by the SEC that Company amend or supplement such
registration statement or prospectus.

2.4       Furnish Information. It shall be a condition precedent to the
obligations of Company to take any action pursuant to this paragraph 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder’s
Registrable Securities. Any selling Holder shall promptly notify Company of any
changes in the information set forth in the registration statement regarding
such Holder or its plan of distribution.

2.5       Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to paragraph 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for Company,
shall be borne and paid by Company. All Selling Expenses relating to Registrable
Securities registered pursuant to this paragraph 2 shall be borne and paid by
Holder pro rata on the basis of the number of Registrable Securities registered
on their behalf.

2.6       Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any registration
contemplated in this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this paragraph 2.

2.7       Indemnification. If any Registrable Securities are included in a
registration statement under this paragraph 2:



(a)       To the extent permitted by law, Company will indemnify and hold
harmless each selling Holder, and the partners, members, officers, directors,
and stockholders of each such Holder; legal counsel and accountants for each
such Holder; any underwriter (as defined in the Securities Act) for each such
Holder; and each Person, if any, who controls such Holder or underwriter within
the meaning of the Securities Act or the Exchange Act, against any Damages, and
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating any matter or defending any proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this paragraph 2.7(a) shall not apply to
amounts paid in settlement of any such investigation or proceeding if such
settlement is effected without the consent of Company, which consent shall not
be unreasonably withheld, nor shall Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

(b)       To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless Company, and each of its directors,
each of its officers who has signed the registration statement, each Person (if
any), who controls Company within the meaning of the Securities Act, legal
counsel and accountants for Company, any underwriter (as defined in the
Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating any investigation or defending any proceeding from which Damages
may result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this paragraph 2.7(b) shall not apply to amounts paid in
settlement of any such investigation or proceeding if such settlement is
effected without the consent of Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall any indemnity under this
paragraph 2.7(b) exceed the proceeds from the offering (net of any Selling
Expenses) received by such Holder, except in the case of fraud or willful
misconduct by such Holder.

(c)       Promptly after receipt by an indemnified party under this paragraph
2.7 of notice of the commencement of any action (including any governmental
action) for which a party may be entitled to indemnification hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this paragraph 2.7, give the indemnifying party notice
of the commencement thereof. The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential



differing interests between such indemnified party and any other party
represented by such counsel in such action.

(d)       The foregoing indemnity agreements of Company and the selling Holder
are subject to the condition that, insofar as they relate to any Damages arising
from any untrue statement or alleged untrue statement of a material fact
contained in, or omission or alleged omission of a material fact from, a
preliminary prospectus (or necessary to make the statements therein not
misleading) that has been corrected in the form of prospectus included in the
registration statement at the time it becomes effective, or any amendment or
supplement thereto filed with the SEC pursuant to Rule 424(b) under the
Securities Act (“Final Prospectus”), such indemnity agreement shall not inure to
the benefit of any Person if a copy of the Final Prospectus was furnished to the
indemnified party and such indemnified party failed to deliver, at or before the
confirmation of the sale of the shares registered in such offering, a copy of
the Final Prospectus to the Person asserting the loss, liability, claim, or
damage in any case in which such delivery was required by the Securities Act.

(e)       To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this paragraph 2.7 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this paragraph 2.7 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any party
hereto for which indemnification is provided under this paragraph 2.7, then, and
in each such case, such parties will contribute to the aggregate losses, claims,
damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of the each of indemnifying party and the indemnified party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case,
(x) no Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this paragraph 2.7(e), when
combined with the amounts paid or payable by such Holder pursuant to paragraph
2.7(b), exceed the proceeds from the offering (net of any Selling Expenses)
received by such Holder, except in the case of willful misconduct or fraud by
such Holder.

(f)        Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in



connection with the underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

(g)       Unless otherwise superseded by an underwriting agreement entered into
in connection with the underwritten public offering, the obligations of Company
and Holder under this paragraph 2.7 shall survive the completion of any offering
of Registrable Securities in a registration under this paragraph 2, and
otherwise shall survive the termination of this Agreement.

2.8       Subsequent Registration Rights. From and after the date of this
Agreement, Company may grant registration rights to other Persons without the
prior consent of any Holder upon substantially the same terms as set forth
herein. These registration rights will be pari passu with those contained herein
for the Registrable Securities.

2.9       Assignment of Registration Rights. The rights to cause Company to
register Registrable Securities pursuant to this paragraph 2 may be assigned
(but only with all related obligations) by a Holder to a transferee of such
Registrable Securities that (i) is an Affiliate, partner, member, limited
partner, retired partner, retired member, or stockholder of a Holder; or (ii) is
a Holder’s Immediate Family Member or trust for the benefit of an individual
Holder or one or more of such Holder’s Immediate Family Members; provided,
however, that (x) Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such registration rights are being
transferred, and (y) such transferee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement.

 

2.10

Restrictions on Transfer.

(a)       The Registrable Securities shall not be sold, pledged, or otherwise
transferred, and Company shall not recognize any such sale, pledge, or transfer,
except upon the conditions specified in this Agreement and as contemplated in
the Purchase Agreement, which conditions are intended to ensure compliance with
the provisions of the Securities Act; provided, however, that, subject to the
conditions specified in the Purchase Agreement, the Registrable Securities may
be sold, pledged, or otherwise transferred (i) in any transaction in compliance
with Rule 144 or (ii) in any transaction in which the Registrable Securities, as
applicable, are sold, pledged or otherwise transferred to an Affiliate for no
consideration. A transferring Holder will cause any proposed purchaser, pledgee,
or transferee of the Registrable Securities held by such Holder to agree to take
and hold such securities subject to the provisions and upon the conditions
specified in this Agreement.

(b)       Each certificate representing (i) the Registrable Securities, and (ii)
any other securities issued in respect of such securities, upon any stock split,
stock dividend, recapitalization, merger, consolidation, or similar event, shall
(unless otherwise permitted by the provisions of paragraph 2.10(c)) be stamped
or otherwise imprinted with a legend substantially in the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES



ACT OF 1933 OR ANY STATE SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD, PLEDGED,
OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAW, OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

Holder consents to Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this paragraph 2.10.

(c)       The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
paragraph 2. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, Holder thereof shall give
notice to Company of such Holder’s intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by Company, shall be accompanied at such Holder’s expense by either
(i) a written opinion of legal counsel who shall, and whose legal opinion shall,
be reasonably satisfactory to Company, addressed to Company, to the effect that
the proposed transaction may be effected without registration under the
Securities Act; (ii) a “no action” letter from the SEC to the effect that the
proposed sale, pledge, or transfer of such Restricted Securities without
registration will not result in a recommendation by the staff of the SEC that
action be taken with respect thereto; or (iii) any other evidence reasonably
satisfactory to counsel to Company to the effect that the proposed sale, pledge,
or transfer of the Restricted Securities may be effected without registration
under the Securities Act, whereupon Holder of such Restricted Securities shall
be entitled to sell, pledge, or transfer such Restricted Securities in
accordance with the terms of the notice given by Holder to Company. Each
certificate evidencing the Restricted Securities transferred as above provided
shall bear the appropriate restrictive legend set forth in paragraph 2.10(b),
except that such certificate shall not bear such restrictive legend if, in the
opinion of counsel for such Holder and Company, such legend is not required in
order to establish compliance with any provisions of the Securities Act.

2.11     Termination of Registration Rights. The right of any Holder to request
inclusion of Registrable Securities in any registration pursuant to paragraph
2.1 shall terminate (i) upon the date when all of such Holder’s Registrable
Securities could be sold without restriction under SEC Rule 144(k) or (ii) if
Company effects any merger, consolidation or reorganization in which Company is
not the surviving corporation, then upon the date of consummation of such
transaction if Holder of Registrable Securities is entitled to receive in
exchange therefor (a) cash or (b) securities of the acquiring entity which may
be immediately sold to the public without registration under the Securities Act.

2.12     Confidentiality. Each Holder agrees that such Holder will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its investment in Company) any confidential information obtained from
Company pursuant to the terms of this Agreement (including notice of Company’s
intention to file a registration statement), unless such confidential
information (a) is known or becomes known to the public in general (other than
as a



result of a breach of this paragraph 2.12 by such Holder), (b) is or has been
independently developed or conceived by Holder without use of Company’s
confidential information, or (c) is or has been made known or disclosed to
Holder by a third party without a breach of any obligation of confidentiality
such third party may have to Company; provided, however, that a Holder may
disclose confidential information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring its investment in Company; (ii) to any
prospective purchaser of any Registrable Securities from such Holder, if such
prospective purchaser agrees to be bound by the provisions of this paragraph
2.12; (iii) to any Affiliate, partner, member, stockholder, or wholly owned
subsidiary of such Holder in the ordinary course of business, provided that such
Holder informs such Person that such information is confidential and directs
such Person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by law, provided that Holder promptly notifies Company of
such disclosure and takes reasonable steps to minimize the extent of any such
required disclosure.

 

3.

Miscellaneous

3.1       Successors and Assigns. The terms and conditions of this Agreement
inure to the benefit of and are binding upon the respective successors and
permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

3.2       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky, without regard to its
principles of conflicts of laws.

3.3       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

3.4       Titles and Subtitles. The titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement.

3.5       Notices. All notices, requests, and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given (i) upon personal delivery to the party to be notified; (ii) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day; (iii)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one (1) day after deposit with a
nationally recognized overnight courier, specifying next-day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on the signature page or
Schedule A hereto, or to such email address, facsimile number, or address as
subsequently modified by written notice given in accordance with this paragraph
3.5. If notice is



given to Company, a copy shall also be sent to Frost Brown Todd LLC, 400 West
Market Street, 32nd Floor, Louisville, Kentucky 40202-3363, Attn: Scott W.
Dolson.

3.6       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of Company and Holder of 65% of the Registrable Securities
then outstanding; provided that Company may in its sole discretion waive
compliance with paragraph 2.10(c). Company shall give prompt notice of any
amendment or termination hereof or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this paragraph 3.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.

3.7       Severability. In case any one or more of the provisions contained in
this Agreement is for any reason held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

3.8       Entire Agreement. This Agreement (including any Schedules hereto)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

3.9       Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of the
Commonwealth of Kentucky and to the jurisdiction of the United States District
Court for the Western District of the Commonwealth of Kentucky for the purpose
of any suit, action or other proceeding arising out of or based upon this
Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of the
Commonwealth of Kentucky or the United States District Court for the Western
District of the Commonwealth of Kentucky, and (c) hereby waive, and agree not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.
Each of the parties to this Agreement consents to personal jurisdiction for any
equitable action sought in the U.S. District Court for the Western District of
the Commonwealth of Kentucky or any court of the Commonwealth of Kentucky having
subject matter jurisdiction.

3.10     Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such



breach or default, or to any similar breach or default thereafter occurring, nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. All remedies, whether
under this Agreement or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ALMOST FAMILY, INC.

 

 

 

 

By:

/s/ P. Todd Lyles

 

P. Todd Lyles, Senior Vice President

Address:

9510 Ormsby Station Road, Suite 300

 

Louisville, Kentucky 40223

 

 

Telephone No.:

(502) 891-1037

Fax No.:

(502) 891-8067

 

 

 

 

 

 

 

 

 

 

QUALITY OF LIFE HOLDINGS, INC.

 

 

 

By:

/s/ Michael Moses

 

Michael Moses

Title:

President

Address:

7235 Bryan Dairy Road

 

Largo, Florida 33777

Fax No.:

(727) 547-1197

EIN:

(omitted)

 

 

 